           Case 5:19-cv-00523-AKK Document 1 Filed 04/03/19 Page 1 of 5                    FILED
                                                                                  2019 Apr-03 AM 09:31
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MILDRED NORDMAN,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     Civil Action No:
                                        )
WALGREEN CO., INC.                      )
                                        )
      Defendant.                        )

                              REMOVAL PETITION

      COMES NOW the Defendant, Walgreen Co., a corporation, incorrectly

designated in the Complaint as Walgreen Co., Inc. and files this its Removal

Petition pursuant to 28 U.S.C. § 1441(a).

      Walgreen Co., a corporation, is a Delaware Corporation with its principal

place of business located in Illinois and accordingly is a resident citizen of a state

other than the State of Alabama. The Plaintiff is a resident citizen of Madison

County, Alabama as alleged in paragraph one of her Complaint. Accordingly,

there exists complete diversity of citizenship between the Plaintiff and the

Defendant. In support of this Removal Petition, Defendant Walgreen Co. states as

follows:

      1.      This is a civil action where Plaintiff claims that she was an invitee at

the Walgreen Co. store located at 274 Sutton Road, Huntsville, Madison County,
           Case 5:19-cv-00523-AKK Document 1 Filed 04/03/19 Page 2 of 5




Alabama. The action was commenced by Plaintiff filing the Complaint on March

20, 2019 in the Circuit Court of Madison County against Defendant incorrectly

designated as Walgreen Co., Inc. That company was served on March 25, 2019

and contemporaneously with the filing of this Removal Petition is answering the

Complaint.

      2.      A true and correct copy of the original Complaint and all other

pleadings served upon this Defendant are attached hereto as Exhibit A.

      3.      This action is being removed within 30 days from the date of service

on the only named Defendant.

      4.      This action is removable under 28 U.S.C. § 1441(a) because it is a

civil action over which this court would have original diversity jurisdiction under

the provisions 28 U.S.C. § 1332.

      5.      There exists complete diversity of citizenship between the Plaintiff

and the Defendant Walgreen Co., Inc. correctly styled Walgreen Co., a

corporation. The Plaintiff is a resident citizen of Madison County, Alabama. The

Defendant Walgreen Co. is a Delaware corporation with its principal place of

business located in the State of Illinois.

      6.      While the Complaint does not state a specific amount of damages

being claimed, Plaintiff is claiming both compensatory damages and punitive

damages. The Complaint reflects that Plaintiff has incurred medical expenses of
           Case 5:19-cv-00523-AKK Document 1 Filed 04/03/19 Page 3 of 5




no less than $122,509 and Plaintiff is claiming that cost of past medical expenses

plus any future medical expenses which might be incurred. Plaintiff has made a

settlement demand in the amount of $400,000 reflected by correspondence

attached hereto as Exhibit B. Additionally, there is a claim in the Complaint for

punitive damages in an unspecified amount which have to be included in

determining the amount in controversy.

      7.      Defendant Walgreen Co. denies that it was guilty of any negligence or

any other wrongful conduct that caused or contributed to cause the accident, but it

is evident from the amount of the medical expenses incurred and from the

settlement demand as presented by the Plaintiff’s attorney that if the Plaintiff

prevails in her claim that the recovery will exceed the sum of $75,000 exclusive of

interest and costs. Case law has indicated that in determining whether or not the

jurisdictional amount in controversy is met, that the Court must consider the claim

for punitive damages unless it is apparent to a legal certainty that such damages

cannot be recovered.

      8.      This Removal Petition is timely filed pursuant to 28 U.S.C. § 1446(b)

in that it is being filed within thirty (30) days from the date of service on this

Defendant.

      9.      Written notice of filing of this Removal Petition is being sent to the

Plaintiff’s attorneys, being the only adverse party. A Notice of Removal is being
         Case 5:19-cv-00523-AKK Document 1 Filed 04/03/19 Page 4 of 5




filed with the Clerk of the Circuit Court of Madison County, Alabama as provided

by 28 U.S.C. § 1446(d).

       10.    The undersigned has read this Removal Petition and to the best of the

undersigned’s knowledge, information and belief, formed after a reasonable

inquiry, represents that it is well grounded in fact as well as warranted by existing

law. The undersigned certifies this Removal Petition is not being interposed for

any improper purpose, such as to cause unnecessary delay or needless increase in

the cost of litigation.

       Done this the 3rd day of April, 2019.




                                       s/Eric D. Bonner
                                       Eric D. Bonner
                                       Attorney for Defendant

                                       Clark, Hair & Smith, P.C.
                                       100 Urban Center Drive, Suite 125
                                       Birmingham, Alabama 35242
                                       205-397-2900
                                       205-397-2901 – Fax
                                       Email: ebonner@chslaw.com

                                       Attorney for Defendant Walgreen Co.



  DEFENDANTS DEMANDS TRIAL BY JURY OF ALL ISSUES HEREIN
         Case 5:19-cv-00523-AKK Document 1 Filed 04/03/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 3rd day April, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing; and I hereby certify that any non e-filing participants to
whom the foregoing is due will have a copy of same placed in the United States
mail, first class postage prepaid and properly addressed this same day.

Jeffery W. McKinney
McKinney & Butler, LLC
2204 Whiesburg Drive, Suite 200
P.O. Box 19006
Huntsville, Alabama 35804

                                        s/Eric Bonner
                                        Of Counsel
